DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/27/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 4/15/2020 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9,11-15,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHIANG, (USNO.2012/0145852).
  	As for claim 1, Chiang discloses and shows in Figs.2-5 a housing for a rechargeable battery for a light electric vehicle, comprising: a first side  defining a first channel (within first connection base) that extends substantially along the first side of the housing and receives a pivot mechanism (via positioning recess) of a rechargeable battery holster (ref’s reception space)  when the rechargeable battery is positioned in a first orientation and engages the pivot mechanism when the rechargeable battery pivots around (inside positioning recess) the pivot mechanism as the rechargeable battery is moved from the first orientation to a second orientation (show in Fig. 5); and a second side defining a second channel (within second connection base) that engages a locking mechanism of the rechargeable battery holster when the rechargeable battery reaches the second orientation (par.[0023-0030])
 	As for claim 2, Chiang discloses and shows in Figs.2-5 the first channel is located on a bottom portion of the housing and the second channel is located on a top portion of the housing.
 As for claim 3, Chiang discloses and shows in Figs.2-5 first side of the housing is opposite the second side of the housing.
As for claim 4, Chiang discloses and shows in Fig. 5 second channel defines a protrusion (inward) that secures the locking mechanism of the rechargeable battery holster within the second channel
As for claim 5, Chiang discloses and shows in Figs.2-5 first orientation is an angled orientation and the second orientation is an upright orientation
As for claim 6, Chiang discloses and shows in Figs.2-5 first channel engaging with the pivot mechanism inhibits upward movement of the rechargeable battery as the rechargeable battery is moved from the first orientation to the second orientation
 	As for claim 7, Chiang discloses and shows in Figs.4-5 a holster for a rechargeable battery, comprising: a base portion (within reception space)  ; a pivot mechanism (via positioning recess) positioned on the base portion that engages a first channel (within first connection base) of a rechargeable battery when the rechargeable battery is in a first orientation; a body portion extending from the base portion; a locking mechanism coupled to the body portion that engages a second channel (within second connection base)  of the rechargeable battery when the rechargeable battery moves around (inside positioning recess)  the pivot mechanism from the first orientation to a second orientation (show in Fig. 5) (par.[0023-0030]).
 	As for claim 8, Chiang discloses and shows in Figs.2 the pivot mechanism is coupled to the base portion
 	As for claim 9, Chiang discloses and shows in Figs.2 the pivot mechanism is formed from the base portion
As for claim 11, Chiang discloses and shows in Figs.2 the pivot mechanism engages the first channel as the rechargeable battery moves between the first orientation and the second orientation
As for claim 12, Chiang discloses and shows in Figs.3 pivot mechanism includes a planar surface that extends to a first rounded edge on a first side of the pivot mechanism and a second rounded edge on a second side of the pivot mechanism
As for claim 13, Chiang discloses and shows in Figs.3 a connection mechanism that secures the holster to a light electric vehicle (ref’s electric bike)
 	As for claim 14, Chiang discloses and shows in Figs.2-5 a method, comprising: releasably connecting a first portion of a housing of a rechargeable battery to a first portion (within first connection base) of a rechargeable battery holster for a light electric vehicle (ref’s electric bike) when the rechargeable battery is in a first orientation; causing the rechargeable battery to move from the first orientation to a second orientation (show in Fig. 5); and releasably connecting a second portion of the housing of the rechargeable battery to a second portion of the rechargeable battery holster (ref’s reception space) to secure the rechargeable battery to the rechargeable battery holster of the light electric vehicle  (par.[0023-0030]).
 	As for claim 15, Chiang discloses and shows in Figs.2-5 releasing the second portion of the housing of the rechargeable battery from the second portion of the rechargeable battery holster in response to a received input (via control member)
 	As for claim 18, Chiang discloses and shows in Figs.2-5 rechargeable battery to move from the second orientation to the first orientation in response to releasing the second portion of the housing of the rechargeable battery from the second portion of the rechargeable battery holster
 	As for claim 19, Chiang discloses and shows in Figs.2-5 releasably connecting the first portion of the housing of the rechargeable battery to the first portion of a rechargeable battery holster for the light electric vehicle comprises releasably connecting a channel defined by the housing with a pivot mechanism of the rechargeable battery holster
 	As for claim 20, Chiang discloses and shows in Figs.2-5 first portion of the housing of the rechargeable battery is secured to the first portion of a rechargeable battery holster when the rechargeable battery is moved from the first orientation to the second orientation
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang.

As for claim 16, Chiang discloses and shows discloses the claimed invention except for input is provided on an application executing on a computing device. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the input provided by an application executing on a computing device for advantages such as providing remote management.

As for claim 17, Chiang discloses and shows discloses the claimed invention except for input is provided on a controller associated with the light electric vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the input provided by a controller associated with the light electric vehicle for advantages such as providing remote management.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859